CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) MANAGEMENT’S DISCUSSION & ANALYSIS (Expressed in Canadian Dollars unless otherwise stated) FOR THE QUARTER ENDED MAY 31, 2009 CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED MAY 31, 2009 The following Management’s Discussion & Analysis should be read in conjunction with the unaudited interim consolidated financial statements and related notes for the quarter ended May 31, 2009 that are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). The Company changed its name from Capital Alliance Group Inc. to CIBT Education Group Inc. on
